Mb.. Justice Yantis delivered the opinion of the court: Claimant seeks payment in the sum of One Hundred Eighty Seven and 50/100 ($187.50) Dollars for five oxygen-acetylene gas cylinders. The statement of claim and the proof herein shows that the five cylinders in question and contents were furnished to the Illinois State Penitentiary of Joliet; that as soon as the gas was used the cylinders were supposed to be returned to the owners, as the State paid only for the service and the containers remained the property of claimant herein. Claimant contends that the five cylinders in question were never returned to them and investigation by the Department of Public Welfare discloses no record of any return having been made. The transaction occurred during the incumbency of Frank D. Whipp, Warden, and no record of what became of the cylinders can be found. Under the circumstances claimant is entitled to payment for the actual cost price of the cylinders in question, which under the proof is shown to be Thirty Seven and 50/100 ($37.50) Dollars each. An award is therefore allowed in favor of claimant in the sum of One Hundred Eighty Seven and 50/100 ($187.50) Dollars.